Citation Nr: 0301619	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  97-20 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to total disability rating based on individual 
unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1979 and 
October 1980.

This appeal arose from a January 1997 rating decision of 
the San Juan, Puerto Rico, Department of Veterans Affairs 
(VA), Regional Office (RO), which, in pertinent part, 
denied entitlement to a TDIU.  In March 1999, the veteran 
testified before the undersigned Member of the Board of 
Veterans' Appeals (Board) at a Travel Board hearing held 
at the RO.  At that hearing, the veteran withdrew his 
appeal related to the issue of an increased rating for a 
left knee disability.

In June 1999, the Board remanded the appeal for additional 
development.  It now is before the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran is service connected for residuals of a 
left knee injury, status post surgeries, currently rated 
as 30 percent disabling and for dorsal myositis and lumbar 
paravertebral fibromyositis, currently rated as 40 percent 
disabling for a combined disability rating of 60 percent.

3.  The veteran had a high school education and worked in 
construction before entering military service; he has not 
worked since service discharge in 1980.

4.  The veteran's service-connected disabilities do not 
preclude him from obtaining and retaining substantially 
gainful employment.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.340, 3.341, 4.16, 4.19 (2002)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified as amended at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West Supp. 2002)) became law.  
Besides essentially eliminating the requirement that a 
claimant submit evidence of a well-grounded claim, the 
VCAA also modified the circumstances under which VA's duty 
to assist a claimant applies, and how that duty is to be 
discharged.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of 
information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise a 
claimant of the status of those efforts, and an enhanced 
requirement to provide a VA medical examination or obtain 
a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  
See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  

After examining the record, the Board is satisfied that 
all relevant facts pertaining to the veteran's claim have 
been properly developed as service and VA medical records, 
a copy of the March 1999 hearing transcript, a July 1999 
VA orthopedic examination report, a May 2002 VA social and 
industrial survey report, and VA examination reports dated 
in December 1997 and August 2002 have been associated with 
the claims file.  

In regard to the RO's compliance with the Board's June 
1999 remand instructions, the Board notes that the RO was 
instructed to, and did in an August 1999 letter, ask the 
veteran to furnish the names and addresses of health care 
providers who had treated him for his service-connected 
back and knee disabilities and to sign authorizations for 
release of information from non-VA sources so that they 
could be associated with the claims file.  The RO was to 
obtain copies of recent treatment records from the 
Mayaguez and San Juan VA medical facilities.  The RO also 
was to conduct a social and industrial survey for the 
purpose of assessing the veteran's employment history and 
day-to-day functioning.  Then, the RO was to schedule the 
veteran for an orthopedic examination, if one had not been 
conducted in May 1999 and a copy of the report associated 
with the claims file, to ascertain the severity of his 
disabilities and whether employment would be feasible.  
Upon completion, the RO was to re-adjudicate the veteran's 
claim and, if the claim remained denied, to issue a 
supplemental statement of the case (SSOC). 

The veteran did not respond to the RO's August 1999 
letter, but the Board notes that he testified at his 
personal hearing that he received treatment for his knee 
and back disabilities at the Mayaguez and San Juan VA 
facilities.  The Board observes that the duty to assist is 
not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  Recent VA treatment records from the San Juan and 
Mayaguez VA facilities have been associated with the 
claims file.  The veteran's July 1999 orthopedic 
examination report, a May 2002 VA social and industrial 
survey report, and later August 2002 VA examination 
reports also are part of the record.  The August 2002 VA 
examiner stated that he had reviewed the claims file and 
the Board remand.  He opined that the veteran's 
nonservice-connected lumbar, discogenic disease, which 
overshadows his service-connected dorsal and lumbar 
paravertebral myositis is a far more serious condition 
than his myositis and that, due to his discogenic disease, 
the veteran is restricted to light work.  The examiner 
added that employment should be feasible, considering the 
medical extent of the veteran's service-connected left 
knee and lumbar spine disabilities.  He concluded that 
these disabilities alone did not render the veteran 
unemployable.  The RO issued an SSOC in September 2002.

In light of the above, the Board finds that the RO has 
substantially complied with the Board's June 1999 remand.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 
268 (1998) where Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 
287 F.3d 1377 (2002).

Thus, the Board is satisfied that all relevant facts have 
been properly developed, to the extent possible, and no 
further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5103A 
(West Supp. 2002).  In this connection, the Board finds 
that the service and VA medical records, the hearing 
transcript, and VA survey and examination reports, which 
evaluate the status of the veteran's health and his 
employability, are adequate for determining whether a TDIU 
is warranted.  

The Board finds no prejudice to the appellant in this case 
by adjudicating the question of entitlement to a TDIU.  
This is so because the requirements regarding notice, 
which must be provided to the veteran under the VCAA have 
been satisfied by the various informational letters 
including those dated in April and July 2002, a May 1997 
statement of the case, a September 2002 SSOC, the Board 
remand, and various rating decisions, as the RO advised 
the veteran of the provisions of the VCAA and of what must 
be demonstrated to establish entitlement to a TDIU, asked 
him to provide additional information, and advised him of 
the RO's efforts to obtain information in support of his 
claim. 

In light of the foregoing, the Board finds that the RO has 
notified the veteran of the evidence needed to 
substantiate his claim and has obtained and fully 
developed all relevant evidence necessary for an equitable 
disposition, particularly in light of the August 2002 VA 
examiner's opinion that the veteran's service-connected 
disabilities did not render him unemployable.  As such, 
there has been no prejudice to the veteran in this case 
that would warrant further notice or development, the 
veteran's procedural rights have not been abridged, and 
the Board will proceed with appellate review.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

The veteran has alleged that he is unable to work because 
of his service-connected disabilities and seeks a total 
rating based upon individual unemployability (TDIU) due to 
those disabilities.  See Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001).  In order to establish entitlement 
to a TDIU due to service-connected disabilities, there 
must be impairment so severe that it is impossible for the 
average person to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2002).  In reaching such 
a determination, the central inquiry is "whether the 
veteran's service connected disabilities alone are of 
sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience 
in arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  
See 
38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

VA regulations establish objective and subjective 
standards for an award of a TDIU.  When the veteran's 
schedular rating is less than total (for a single or 
combination of disabilities), a total rating may 
nonetheless be assigned where the veteran has a single 
service-connected disability that is rated as 60 percent 
disabling or more; or when there are two or more 
disabilities, at least one disability is rated at 40 
percent or more, and any additional disabilities result in 
a combined rating of 70 percent or more, and the disabled 
person is unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-
schedular basis, under the procedures set forth in 38 
C.F.R. § 4.16(b), for veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a).

In 1981, the veteran was granted service connection for 
his left knee disability and assigned a noncompensable 
rating.  In a September 1983 rating decision, the RO 
assigned a temporary total disability rating in connection 
with the veteran's first knee surgery, but otherwise 
confirmed the veteran's noncompensable rating.  In an 
October 1986 Board decision, the veteran was granted 
service connection for his back disability secondary to 
his service-connected knee disability and awarded a 10 
percent rating for his knee disability from September 
1981.  In an October 1986 rating decision implementing 
that Board decision, the RO assigned a 10 percent rating 
for the veteran's back disorder effective from August 
1982.  The Board confirmed the individual 10 percent 
ratings for both disabilities in a June 1990 decision.  In 
an April 1992 decision, the RO awarded a 30 percent rating 
for the veteran's left knee disability.  In a December 
1994 decision, the Board granted a 20 percent rating for 
the veteran's back disability and confirmed the 30 percent 
rating for his left knee disability.  In a February 1995 
rating decision, the RO assigned a 40 percent rating for 
the veteran's back disability from June 1991.  The 30 and 
40 percent ratings have remained unchanged. 

During a May 2002 VA social and industrial survey, the 
veteran wore a beard and was clean and dressed in sports 
clothes.  He complained of pain in his leg that radiates 
to his back and his hip.  The veteran stated that he could 
not walk or stand for prolonged periods of time.  He 
claimed that he was anxious and did not sleep well.  The 
veteran indicated that he was a home most of the time, but 
he did visit his mother and father everyday.  Normally, he 
would watch television, read the newspaper, go to the 
movies and eat out with his wife.  The veteran said that 
he drove his car at times or would ask someone to drive 
him wherever he wants to go.  He does not socialize with 
his neighbors as he lived in a commercial area of the 
town.  The veteran's mother confirmed that the veteran 
complained of pain in his leg and that he visits her 
everyday using his own car.  

A July 1999 VA orthopedic examination report reflects that 
the veteran had left knee pain due to severe degenerative 
joint disease and had been to several courses of physical 
therapy and surgeries without improvement and was awaiting 
a future total knee replacement.  There is no medical 
opinion that the veteran's service-connected left knee 
disability has interfered with his employability to such a 
degree that he is unable to secure and follow a 
substantially gainful occupation.

At an August 2002 VA examination, the veteran was found to 
have severe palpable lumbosacral spasm, limited range of 
motion, and severe tenderness to palpation in the 
lumbosacral region.  Neither postural abnormalities nor 
fixed deformities of the back were noted.  There was mild 
to moderate objective evidence of painful motion on all 
movements of the left knee.  But there was no objective 
evidence of edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement or guarding 
of movement of the left knee.  The veteran had a positive 
patellar-grinding test of the left knee.  Although the 
veteran had limitation of motion of the left knee and even 
though it was painful, he had a functional, but stable, 
knee.  The diagnoses included: left knee residuals of 
injury, status post surgeries; dorsal myositis; lumbar 
paravertebral myositis; a L4-L5 bulging disc; and small 
left paracentral herniated disc at the L5-S1 level 
abutting and mildly displacing the proximal left side of 
the S1 root seen by a July 1996 computed tomography (CT) 
scan of the lumbar spine.  The examiner stated that the 
veteran's nonservice-connected discogenic disease 
overshadows his dorsal and lumbar paravertebral myositis.  
Due to the veteran's discogenic disease, he would be 
restricted to light work.  The examiner opined that the 
medical extent of the veteran's service-connected 
disorders of the left knee and lumbar spine made 
employment feasible.  In other words, the veteran's 
service-connected left knee and lumbar spine disorders do 
not render him unemployable.

The Board finds no basis to award the veteran a TDIU.  
Service connection is presently in effect for residuals of 
a left knee injury, status post surgeries, currently rated 
as 30 percent disabling and for dorsal myositis and lumbar 
paravertebral fibromyositis, currently rated as 40 percent 
disabling for a combined disability rating of 60 percent.  
Since the veteran's combined disability rating is less 
than 70 percent, he does not presently meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  However, 
he may still be entitled to a TDIU on an extra-schedular 
basis, under 38 C.F.R. § 4.16(b).

While the veteran's service-connected knee and back 
disabilities may result in some degree of industrial 
impairment, the preponderance of the evidence is against a 
finding that these disabilities render him unable to 
obtain or retain substantially gainful employment.  
Significantly, there is no medical opinion of record that 
the veteran's service-connected disabilities have 
interfered with his employability to such a degree that he 
is unable to secure and follow a substantially gainful 
occupation.  

The Board acknowledges that the veteran testified that, 
since his discharge from service in 1980, his service-
connected disabilities, along with his medications, 
preclude him from employment.  However, the record 
indicates that the veteran has a high school education and 
that he worked in construction before entering service.  
There is no medical opinion indicating that his service-
connected disabilities alone make him unemployable.

In view of the August 2002 VA examiner's conclusion 
showing that the medical extent of his service-connected 
disabilities do not render the veteran totally disabled, 
the Board is not persuaded that the veteran is incapable 
of performing substantially gainful employment, due solely 
to his service connected left knee and low back 
disabilities.  Accordingly, while the veteran's service-
connected disabilities may limit him from some particular 
jobs, the evidence fails to show that these disabilities 
alone would prevent all forms of substantially gainful 
employment for which the veteran would be otherwise 
qualified by reason of his education and work experience.  
The Board has considered the applicability of the benefit-
of-the- doubt doctrine under 38 U.S.C.A. § 5107(b) (West 
Supp. 2002) in connection with the veteran's claim for a 
TDIU; however, as the preponderance of the evidence is 
against the claim, that doctrine does not apply.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  As a 
result, the Board finds that the criteria for a TDIU 
rating are not met, and the appeal is denied.


ORDER

Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities is denied.



		
JOAQUIN AGUAYO-PERELES
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

